DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 01/14/2022, wherein claims 4-5 are cancelled and claims 1-3 and 6-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2021 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is confusing as it recites that L1 is represented by formulae 2-1 to 2-6 and 2-8 to 2-9, each of which is a divalent group bonding once to A11 and once to D1. Yet, the claim also recites that the subscript c1 is an integer from 1 to 5. It is therefore unclear as to how the claimed compound of formula 1 is even possible in the case where c1 is greater than 1. Also, claim 1 recites that A11 is pyridine, pyrimidine, pyrazine, pyridazine or triazine. In other words, the maximum valency on A11 is 5. Consequently, each of the non-zero d1, d2 and d3 can only be as large as 3. Yet, claim 1 states that each of d1 to 1, applicant refers to Li which does not have an antecedent basis in the claim. Assuming that the Li is actually L1, the asterisk in formulae 2-1 to 2-6 and 2-8 to 2-9 is said to represent a binding site to D1 or Ar2. This is impossible as Ar2 cannot be bonded to L1 or D1.  Claims 2-3, 6-7 and 9-20 depend from claim 1 but fail to remedy the deficiency and they are therefore indefinite as well. Regarding claim 8, it recites that * indicates a binding site to D1 or Ar2 in Formula 1 and *’ indicates a binding site to ring A11 in Formula 1. However, Formula 1 lacks a proper antecedent basis. Also, R10 is not defined in claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 12-13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0131536 A1 to Itoi.
Regarding claims 1 and 8, Itoi discloses an OLED (see example 3 on page 20) comprising an anode and a cathode sandwiching an emitting layer which comprises a host and a TADF dopant [0018], wherein the emitting layer does not have a phosphorescent emitter and wherein the TADF dopant has a structural representation of 

    PNG
    media_image1.png
    460
    452
    media_image1.png
    Greyscale

This TADF emitter is exemplary of the compound of formula 1 in claim 1 with A11 being a triazine, R3 a biphenyl substituted with a carbazolyl group, L2 is a single bond, Ar2 a biphenyl substituted with a carbazolyl group, L1 = 2-8, A31 = A32 = benzene group and X31 = a single bond. The compound also reads on compound 1-1 of claim 8 with each of L21 and L22 being a single bond and each of Ar21 and Ar22 being a biphenyl group substituted with an R10 which is a carbazolyl group. Claims 1 and 8 are therefore anticipated. So are claims 2-3, 6-7, 9 (table 2), 10 ([0138]), 12 ([0138]), 13. Note that the host DPEPO reads on the second material of claim 12 and, since claim 15 does not limit the material of claim 12 to the first material, claim 15 is anticipated. Claim 20 is disclosed in paragraph [0138].

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0002315 A1 to Chung et al.
Regarding claim 1, Chung et al. discloses an OLED (page 238) comprising an anode and a cathode sandwiching an emitting layer which comprises a host and a 

    PNG
    media_image2.png
    347
    358
    media_image2.png
    Greyscale

The compound is a species of the claimed TADF compound with A11 = triazine, d1 = d2 = d3 = 1, R3 = biphenyl, L2 = single bond, c2 = 1, Ar2 = biphenyl, L1 = 2-1 wherein R13,14 = phenyl, and D1 = 3-1 wherein A31,32 = benzene with one Z31 and one Z32 being a phenyl group. Claims 1-3 are therefore anticipated. So are claims 6 (3-1(3)), 7 (4-31), 8 (1-1), 9 (see table 3 on page 236), and 10 (see example 7 in table 5). The host material can be a mixture of different compounds ([0171]-[0192]), which anticipates claim 11. The host in example 7 is the following:

    PNG
    media_image3.png
    309
    375
    media_image3.png
    Greyscale

.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0141323 A1 to Miyazaki et al.
Regarding claim 1, Miyazaki et al. discloses an OLED comprising an anode and a cathode sandwiching an emitting layer which comprises a host and a TADF dopant [0083], wherein the emitting layer does not have a phosphorescent emitter and wherein the TADF dopant has a structural representation of

    PNG
    media_image4.png
    196
    343
    media_image4.png
    Greyscale

such as and including

    PNG
    media_image5.png
    380
    448
    media_image5.png
    Greyscale

11 = triazine, d1 = d2 = d3 = 1, R3 = phenyl, L2 = single bond, c2 = 1, Ar2 = biphenyl, a1 = 1, L1 = 2-1, c1 = 1, X31 = single bond, A31 = benzene group and A32 = a carbazole group with one of the Z32 being a phenyl group. It is noted that many exemplary compounds of the prior art TADF compound are species of the claimed compound (pages 13-24). While the TADF emitters employed in the examples are not species of the claimed compound, e.g., the group corresponding to Ar2 is phenyl instead of biphenyl, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was made to modify the devices in the examples by replacing the TADF emitters with any of the equivalent compounds listed on pages 13-24, including those that are species of the claimed compound, without expecting any difficulty or drawback.
	Claims 1-3 and 7 are therefore unpatentable. The features of claim 9 can be found on page 1. Those of claims 10, 12 (the 2nd material), 13 (iii), 14-19 (see H1 and H8 on page 39) and 20 are disclosed in the examples. Claim 11 is also obvious because Miyazaki et al. teaches that the host material “includes a compound represented by Formulae 1, 2 or 3” and further teaches that the use of “a” is “intended to include the plural forms as well” [0037]. In other words, the host material may be any combination of the compounds represented by formulae 1, 2 and 3.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0319196 A1, US 2019/0296247 A1, and WO 2017/118155 A1.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762